   Case: 1:19-cv-06700 Document #: 86 Filed: 03/22/21 Page 1 of 11 PageID #:1270




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 THOMAS BURLINSKI and MATTHEW
 MILLER on behalf of themselves and all other
 persons similarly situated, known and
 unknown,
                                                   Case No. 1:19-cv-06700
                        Plaintiffs,
                                                   Judge Edmond E. Chang
        v.
                                                   Magistrate Judge Young B. Kim
 TOP GOLF USA INC., TOPGOLF USA
 SALT CREEK, LLC, and TOPGOLF USA
 NAPERVILLE, LLC,

                        Defendants,


                          AGREED CONFIDENTIALITY ORDER

       The parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1.      Scope. All materials produced or adduced in the course of discovery, including

responses to discovery requests, responses to third-party subpoenas, deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), shall

be subject to this Order concerning Confidential Information as defined below. This Order is

subject to the Local Rules of this District and the Federal Rules of Civil Procedures on matters of

procedure and calculation of time periods.

       2.      Confidential Information. As used in this Order, “Confidential Information” means

information designated as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” by the

producing party that falls within one or more of the following categories: (a) information

prohibited from disclosure by statute; (b) information that reveals trade secrets; (c) research,

technical, commercial or financial information that the party has maintained as proprietary and/or
   Case: 1:19-cv-06700 Document #: 86 Filed: 03/22/21 Page 2 of 11 PageID #:1271




confidential; (d) medical information concerning any individual; (e) personal identity information;

(f) income tax returns (including attached schedules and forms), W-2 forms and 1099 forms; or

(g) personnel or employment records of a person who is not a party to the case. Information or

documents that are available to the public may not be designated as Confidential Information.

       3.      Designation.

               (a)       A producing party, including a third-party subpoena respondent, may

designate a document as Confidential Information for protection under this Order by placing or

affixing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the document

and on all copies in a manner that will not interfere with the legibility of the document. As used in

this Order, “copies” includes electronic images, duplicates, extracts, summaries or descriptions

that contain the Confidential Information. The marking “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” shall be applied prior to or at the time of the documents are produced or

disclosed. Applying the marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to

a document does not mean that the document has any status or protection by statute or otherwise

except to the extent and for the purposes of this Order. Any copies that are made of any documents

marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall also be so marked,

except that indices, electronic databases or lists of documents that do not contain substantial

portions or images of the text of marked documents and do not otherwise disclose the substance

of the Confidential Information are not required to be marked.

               (b)       The designation of a document as Confidential Information is a certification

by an attorney or a party appearing pro se that the document contains Confidential Information as

defined in this order.

       4.      Depositions. Unless all parties agree on the record at the time the deposition
                                                  2
   Case: 1:19-cv-06700 Document #: 86 Filed: 03/22/21 Page 3 of 11 PageID #:1272




testimony is taken, all deposition testimony taken in this case shall be treated as Confidential

Information until the expiration of the following: No later than the thirtieth (30th) day after the

transcript is delivered to any party or the witness or 60 days after the testimony was given,

whichever is longer. Within this time period, a party may serve a Notice of Designation to all

parties of record as to specific portions of the testimony that are designated Confidential

Information, and thereafter only those portions identified in the Notice of Designation shall be

protected by the terms of this Order. The parties may also designate deposition testimony

regarding documents already designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” on the record at the time the testimony is taken without the need to re-designate the

testimony following the deposition.

       5.      Protection of Confidential Material.

               (a)    General Protections. Confidential Information shall not be used or disclosed

by the parties, counsel for the parties or any other persons identified in subparagraph (b) for any

purpose whatsoever other than in this litigation, including any appeal thereof. Confidential

Information may be disclosed only to the named plaintiff(s) and not to any other member of the

putative class unless and until a class including the putative member has been certified.

               (b)    Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

                      (1)     Counsel. Counsel for the parties and employees of counsel who have
                              responsibility for the action;

                      (2)     Parties. Individual parties and employees of a party but only to the
                              extent counsel determines in good faith that the employee’s
                                                 3
   Case: 1:19-cv-06700 Document #: 86 Filed: 03/22/21 Page 4 of 11 PageID #:1273




                               assistance is reasonably necessary to the conduct of the litigation in
                               which the information is disclosed;

                       (3)     The Court and its personnel;

                       (4)     Court Reporters and Recorders. Court reporters and recorders
                               engaged for depositions;

                       (5)     Contractors. Those persons specifically engaged for the limited
                               purpose of making copies of documents or organizing or processing
                               documents, including outside vendors hired to process
                               electronically stored documents;

                       (6)     Consultants and Experts. Consultants, investigators, or experts
                               employed by the parties or counsel for the parties to assist in the
                               preparation and trial of this action but only after such persons have
                               completed the certification contained in Attachment A,
                               Acknowledgment of Understanding and Agreement to Be Bound;

                       (7)     Witnesses at depositions. During their depositions, witnesses in this
                               action to whom disclosure is reasonably necessary. Witnesses shall
                               not retain a copy of documents containing Confidential Information,
                               except witnesses may receive a copy of all exhibits marked at their
                               depositions in connection with review of the transcripts. Pages of
                               transcribed deposition testimony or exhibits to depositions that are
                               designated as Confidential Information pursuant to the process set
                               out in this Order must be separately bound by the court reporter and
                               may not be disclosed to anyone except as permitted under this
                               Order.

                       (8)     Author or recipient. The author or recipient of the document (not
                               including a person who received the document in the course of
                               litigation); and

                       (9)     Others by Consent. Other persons only by written consent of the
                               producing party or upon order of the Court and on such conditions
                               as may be agreed or ordered.

               (c)     Control of Documents. Counsel for the parties shall make reasonable efforts

to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall

maintain the originals of the forms signed by persons acknowledging their obligations under this

Order for a period of three years after the termination of the case.

                                                  4
   Case: 1:19-cv-06700 Document #: 86 Filed: 03/22/21 Page 5 of 11 PageID #:1274




       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document as

Confidential Information does not, standing alone, waive the right to so designate the document.

If a party designates a document as Confidential Information after it was initially produced, the

receiving party, on notification of the designation, must make a reasonable effort to assure that the

document is treated in accordance with the provisions of this Order. No party shall be found to

have violated this Order for failing to maintain the confidentiality of material during a time when

that material has not been designated Confidential Information, even where the failure to so

designate was inadvertent and where the material is subsequently designated Confidential

Information.

       7.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as Confidential

Information in connection with a motion, brief or other submission to the Court must comply with

the Standing Order of the Court.

       8.      No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

       9.      Challenges by a Party to Designation as Confidential Information. The designation

of any material or document as Confidential Information is subject to challenge by any party. The

following procedure shall apply to any such challenge.

               (a)     Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis for
                                                 5
    Case: 1:19-cv-06700 Document #: 86 Filed: 03/22/21 Page 6 of 11 PageID #:1275




its belief that the confidentiality designation was not proper and must give the designating party

an opportunity to review the designated material, to reconsider the designation, and, if no change

in designation is offered, to explain the basis for the designation. The designating party must

respond to the challenge within five (5) business days.

                  (b)    Judicial Intervention. If the parties are unable to resolve a challenge, the

designating party may file and serve a motion that identifies the challenged material and sets forth

in detail the basis for the designation. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

            10.   Action by the Court. Applications to the Court for an order relating to materials or

documents designated Confidential Information shall be by motion. Nothing in this Order or any

action or agreement of a party under this Order limits the Court’s power to make orders concerning

the disclosure of documents produced in discovery or at trial.

            11.   Use of Confidential Documents or Information at Trial. Nothing in this Order shall

be construed to affect the use of any document, material, or information at any trial or hearing. A

party that intends to present or that anticipates that another party may present Confidential

Information at a hearing or trial shall bring that issue to the Court’s and parties’ attention by motion

or in a pretrial memorandum without disclosing the Confidential Information. The Court may

thereafter make such orders as are necessary to govern the use of such documents or information

at trial.

            12.   Confidential Information Subpoenaed or Ordered Produced in Other Litigation.
                                                   6
   Case: 1:19-cv-06700 Document #: 86 Filed: 03/22/21 Page 7 of 11 PageID #:1276




               (a)     If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

               (b)     The receiving party also must immediately inform in writing the party who

caused the subpoena or order to issue in the other litigation that some or all of the material covered

by the subpoena or order is the subject of this Order. In addition, the receiving party must deliver

a copy of this Order promptly to the party in the other action that caused the subpoena to issue.

               (c)     The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while the party has in its possession, custody

or control Confidential Information by the other party to this case.

       13.     Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.

       14.     Obligations on Conclusion of Litigation.

                                                  7
   Case: 1:19-cv-06700 Document #: 86 Filed: 03/22/21 Page 8 of 11 PageID #:1277




                (a) Order Continues in Force. Unless otherwise agreed or ordered, this Order shall

remain in force after dismissal or entry of final judgment not subject to further appeal.

                (b)     Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information and

documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this

Order, including copies as defined in ¶ 3(a), shall be returned to the producing party unless: (1)

the document has been offered into evidence or filed without restriction as to disclosure; (2) the

parties agree to destruction to the extent practicable in lieu of return; or (3) as to documents bearing

the notations, summations, or other mental impressions of the receiving party, that party elects to

destroy the documents and certifies to the producing party that it has done so.

                (c)     Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court including

those filed under seal. Any retained Confidential Information shall continue to be protected under

this Order. An attorney may use his or her work product in subsequent litigation, provided that its

use does not disclose or use Confidential Information.

                (d)     Deletion of Documents filed under Seal from Electronic Case Filing

System. Filings under seal shall be deleted from the electronic case filing system only upon order

of the Court.

        15.     Order Subject to Modification. This Order shall be subject to modification by the

Court on its own initiative or on motion of a party or any other person with standing concerning
                                                   8
   Case: 1:19-cv-06700 Document #: 86 Filed: 03/22/21 Page 9 of 11 PageID #:1278




the subject matter.

         16.   No Prior Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any document or material designated

Confidential Information by counsel or the parties is entitled to protection under until such time

as the Court may rule on a specific document or issue.

         17.   Persons Bound. This Order shall take effect when entered and shall be binding upon

all counsel of record and their law firms, the parties, and persons made subject to this Order by its

terms.

SO ORDERED.

Dated: March 22, 2021                                 _______________________
                                                      Hon. Edmond E. Chang
                                                      U.S. District Court Judge


 WE SO MOVE                                           WE SO MOVE
 and agree to abide by                                and agree to abide by
 the terms of this Order                              the terms of this Order

 s/David Fish                                         s/ Anne Larson (with consent)
 David Fish                                           Anne E. Larson
 The Fish Law Firm, P.C.                              Michael V. Furlong
 200 East 5th Avenue, Suite 123                       Ogletree, Deakins, Nash, Smoak
 Naperville, IL 60563                                 & Stewart, P.C.
 (630) 355-7590                                       155 North Wacker Drive, Suite 4300
                                                      Chicago, IL 60606
 s/Zachary Floweree                                   (312) 558-1220
 Douglas M. Werman                                    Attorneys for Defendants
 Zachary C. Flowerree
 WERMAN SALAS P.C.
 77 West Washington St., Suite 1402
 Chicago, Illinois 60602
 (312) 419-1008
 Attorneys for Plaintiffs and the Putative Class


                                                 9
  Case: 1:19-cv-06700 Document #: 86 Filed: 03/22/21 Page 10 of 11 PageID #:1279




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 THOMAS BURLINSKI and MATTHEW
 MILLER on behalf of themselves and all other
 persons similarly situated, known and
 unknown,
                                                      Case No. 1:19-cv-06700
                        Plaintiffs,
                                                      Judge Edmond E. Chang
         v.
                                                      Magistrate Judge Young B. Kim
 TOP GOLF USA INC., TOPGOLF USA
 SALT CREEK, LLC, and TOPGOLF USA
 NAPERVILLE, LLC,

                        Defendants.


        The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated                                                    in the above-captioned action and

attached hereto, understands the terms thereof, and agrees to be bound by its terms. The

undersigned submits to the jurisdiction of the United States District Court for the Northern

District of Illinois in matters relating to the Confidentiality Order and understands that the terms

of the Confidentiality Order obligate him/her to use materials designated as Confidential

Information in accordance with the Order solely for the purposes of the above-captioned action,

and not to disclose any such Confidential Information to any other person, firm or concern.




                                                 10
  Case: 1:19-cv-06700 Document #: 86 Filed: 03/22/21 Page 11 of 11 PageID #:1280




        The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.



Name:

Job Title:

Employer:



Business Address:




Date:
                                    Signature




                                                11
